UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE TOSSIE, a/k/a Popeye,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:95-cr-00039-BO-9)


Submitted:   July 29, 2011                 Decided:   August 12, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone       Tossie          appeals       the     district       court’s       order

revoking his supervised release and imposing a twelve-month term

of   imprisonment.            He    argues      that    the        district   court     plainly

erred in failing to explain its sentence.                            For the reasons that

follow,     we       vacate        the    sentence           and     remand    for      further

proceedings.

            This court reviews a sentence imposed upon revocation

of a defendant’s supervised release to determine whether the

sentence is “plainly unreasonable.”                           United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                            In determining whether a

revocation sentence is “plainly unreasonable,” this Court must

first     determine      whether          the       sentence         is   procedurally        or

substantively unreasonable.                 Id. at 438.             Although a sentencing

court must consider the Chapter Seven policy statements and the

relevant 18 U.S.C. § 3553(a) (2006) factors in fashioning its

sentence,      the    sentencing          court       retains        broad    discretion      to

revoke a defendant’s supervised release and impose a term of

imprisonment up to the statutory maximum.                            Id. at 439.        Because

Tossie did not request a lesser sentence, he must show that any

error was plain and affected his substantial rights.                                     United

States v. Lynn, 592 F.3d 572, 578-79 (4th Cir. 2010).

            Although      the       discretion         afforded       district     courts     is

such    that     this     court          “may    be     hard-pressed          to     find    any

                                                2
explanation for within-range, revocation sentences insufficient

. . . a district court may not simply impose sentence without

giving any indication of its reasons for doing so.”                              United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             Here,

the district court failed to offer any explanation at all for

imposing   a   twelve-month       sentence.         We     have    held    that    this

constitutes     plain      error.         Thompson,        595     F.3d     at     548.

Additionally, the record does not include any calculation of the

applicable advisory Guidelines range, which prevents our review

of   whether    the    error     affected       Tossie’s    substantial       rights.

Accordingly,      we    vacate      Tossie’s      sentence        and     remand    for

resentencing in accordance with this opinion.                     We dispense with

oral   argument       because    the    facts    and     legal    contentions       are

adequately     presented    in    the    materials       before     the    court    and

argument would not aid the decisional process.



                                                            VACATED AND REMANDED




                                          3